                Case 4:19-cv-00322-A Document 1-15 Filed 04/22/19 Page 1 of 2 PageID 32
                                            THE STATE OF TEXAS                     ORIGINAL
                                     DISTRICT COURT, TARRANT COUNTY

                                                                                                    CITATION                                       Cause No. 141-305850-19
                                                                  LISA BIRON
                                                                                                                                                             .....
                                                                                                                                                             :c
                                                                                                        vs.                                                  0
                                                   FEDERAL MEDICAL CENTER ("FMC"), ET AL                                                                  S2~
                                                                                                                                                          ~l>
                                                                                                                                                          ~(J)
TO: WARDEN JODY UPTON
                                                                                           FEDERAL MEDICAL CENTER CARSWELL FORT WORTH, TX(")•
                                                                                                                                                          ~~
                                                                                                                                                          ~~         ~
                                                                                                                                                          5i!i=      ~
                                                                                                                                                             c· o
                                                                                                                                                             rr1     -
You said DEFENDANT are hereby commanded to appear by filing a written answer to the CIVIL COMPLAINT ~DAMAGES AND
INJUNCTIVE AND DECLARATORY RELIEF at or before 10 o'clock A.M. of the Monday next after
the expiration of 20 days after the date of service hereof before the 141st District Court
,100 N CALHOur._5 in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being


LISA BIRON


Filed in said court on January 31st, 2019 Against
FEDERAL MEDICAL CENTER ("FMC"), WARDEN JODY UPTON, LETICIA A ARMSTRONG, E DIXON, ERIN NEALY COX


For suit, said suit being numbered 141-305850-19 the nature of which demand is as shown on said
CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF                                                   a copy of which accompanies this citation.



                                                                                          PROSE
                                                                            Attorney for LISA BIRON Phone No. -
                                                                            Address      FCI WASECA PO BOX 1731 WASECA, MN 56093
              Thomas A. Wilder                          , Clerk of                                                                                                   and the seal
of said Court, at office in the


                                                     By --l.l.l.ld""""-""-""'"-___:~~-=-======~-~~ll&-i,l-,!-ilt/t'-1--,:e'i+-- Deputy
                                                                                                 ·U                      _.:
                                                                                 LAUREN MELANSO~•• ~ ~''.               ;,•;
NOTICE: You have been sued. You may employ an attorney. If you or your attorney do not fi}i~ v- ~ ;,,,~fJ.~swer with the
clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of t~eht!y'tl~~s after you were
served this citation and petition, a default judgment may be taken against you.
                Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402




                     Authorized Person/Constable/Sheriff:
                 ~ Y of _ _ _ _ _ _ _ _ _ __,_

Fees    $7~  e:...-
State of _ _ _ _ _ _ _ County o·-:f-_-_-_-_-_-_-_-__,-'-:;:--.;l~~-~_,.._~;;;_,.._ _'-.,.."'.,,.
                                                                                 7
                                                                                             ...,:::.-c,=L~~,.~~~
                                                                                                                _:;,-~;;;;;;;:~::-=---:-=:=-;-~                the State of Texas)
Signed and sworn to by the said - - - - ~ ~_ _,,.._,,._...,_,==-=-=..-:--.....---                                                         this _ _ day of _ _ __
to certify which witness my hand and seal
(Seal)
                                          County of _ _ _ _ _ _ _ _ _ _ , State of
G"l\                           CITATION
                                                                                  1
   r7~=;:7:=============~~:.£.                                                             ,
                               C2: r; :/: IG!\NSOH
                                          '_r, ·· r'. T 4                             1,
  --.-~ '. / -/:;:> I . . . ._
 '·· --''- --'    ..::1_1,__,• v                                 ,. .. ,                          c:;i:"~'TX
                 Cause No. 141-305850-19                                                                                                                    :   ~ t

                                                                 ZOl9HAR21 Ai'\\\:08
    LISA BIRON
                                                                 ,,,._. , . ·.. '
                                                                 L) I , : L   ,_, •• , \
                                                                                                              ~-tj
                                                                                               'i •• • · ___: ; ]
                                                                                                           ~ ro=.--
                                                                 TIME SERVED 17 3a
    \AJttrde~s-So&y                            lA01"\/f\         SfRV[t~ . --·~_$-
    FEDERAL MEDIC-AL CENTER
    ("FMC"), ET AL

                  ISSUED

   This 20th day of March, 2019

           Thomas A. Wilder
      Tarrant County District Clerk
            100 N CALHOUN
      FORT WORTH TX 76196-0402

   By                 LAUREN MELANSON Deputy


   PROSE
   Name: LISA BIRON
                                                                                                                                                                      Case 4:19-cv-00322-A Document 1-15 Filed 04/22/19




   Address: FCI WASECA
        PO BOX 1731
        WASECA, MN 56093

            CIVIL LAW
                                                                                                                                     )fH31:> lJHHSIO
                                                                                                                                 H3011M ·v S'fWOHl
                                                                                                                                              ~ :'
111111111~111mmmmm11
*14130585019000007*
                                                                       AHE:JPTS
                        K.         lr,/1\~fv               '-I
                                                             -------·--J-·-------1                                                80 iU NV   i• HclV 610Z
                                                              DATE l TIME       COM'.\1ENTS
                                                                                                                                                                      Page 2 of 2 PageID 33




ORIGINAL
                                                                 ·-~,.---~·-·]---·--
                                                                                                                                  AlNn0:llNVH8Vl
                                                                                                                                      0311.d
                                                                                                                                              ;\
                                                                                                                                             . '


                                                           L
                                                           l        :F_=--~-----..
                                                                      I       .....,~:-:,;,_ _ _ _.,i._ _ _ _ _ _ _ _ _ _....,
                                                                                                  -=L3
